Citation Nr: 0939952	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-34 595	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for heart disease, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1945 to July 1946 and from February 1951 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Heart disease was not present in service or manifested 
for many years thereafter, and is not shown to be otherwise 
related to service.

2.  No relationship, direct or otherwise, between service-
connected PTSD and heart disease is demonstrated.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by military 
service, nor may service incurrence be presumed, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in January 2007.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005); 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in January 2007.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to show that the his heart disease is service connected, 
either on a direct basis or as secondary to his PTSD.  His 
service treatment records, VA records and private treatment 
records have been obtained and associated with his claims 
file.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the Veteran.


Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Service connection can be granted for certain diseases, 
including arteriosclerotic heart disease, if manifest to a 
compensable degree within one year of separation from active 
service.  Such diseases shall be presumed to have been 
incurred in service even though there is no evidence of 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background

In this case, the Veteran's service treatment records contain 
no evidence of a heart disorder.  In a rating decision dated 
September 1951, the Veteran was found to be service connected 
for neurotic depressive reaction.  The Veteran's condition 
was later diagnosed as PTSD.  Private treatment records from 
Stony Brook Hospital show that the Veteran was first 
diagnosed with acute coronary syndrome in December 2003.  The 
Veteran was admitted for treatment.  It was noted that while 
in the hospital a cardiac catherization was performed and a 
drug eluting stent was inserted into the Veteran's coronary 
artery.  

In March 2006, the Veteran was admitted to St. Barnabas 
Community Medical Center (Community Medical Center) after 
reporting complaints of chest pain.  During his admission in 
the Community Medical Center, it was determined that the 
Veteran had had an acute myocardial infarction.  The Veteran 
was then transferred to Jersey Shore University Medical 
Center (Jersey Shore Medical Center).  At the Jersey Shore 
Medical Center, a left heart catheterization and a 
percutaneous transluminal coronary angioplasty were performed 
and a drug-eluting stent was placed in the distal left 
anterior descending artery.

Private treatment notes from the X-ray Associates dated 
August 2006 diagnosed the Veteran with cardiomegaly.  
Treatment notes from the Jersey Shore University Medical 
Center dated September 2006 show that the Veteran was 
diagnosed with coronary disease and angina and that he 
received a cardiac catherization and a stent was placed into 
his coronary artery.

In February 2007, the Veteran provided a statement in support 
of his claim.  In his statement, the Veteran asserted that 
the memories and images of time in service had remained with 
him all of his life.  The Veteran stated that he believed his 
PTSD symptoms had contributed to his present heart condition.  

In June 2007, the Veteran's physician Dr. M.M. provided a 
statement for the Veteran's claims file.  Dr. M.M. stated 
that he had treated the Veteran for a variety of ailments 
which he believed were more likely than not caused or 
aggravated by his exposure to traumatic situations while 
serving in the military.  Dr. M.M. further stated that 
Veteran's posttraumatic stress disorders included heart 
conditions.

In February 2008, the Veteran was afforded a VA examination 
for his heart disorder.  It was noted that the examiner 
reviewed the Veteran's claims file and his electronic medical 
record.  The Veteran reported that he was first diagnosed 
with coronary heart disease in 2003 and had a percutaneous 
transluminal angioplasty and stent placed in his distal left 
anterior descending artery in 2004 in Stony Brook Hospital. 
The Veteran reported that he had a myocardial infarction in 
March 2006 and that he had left anterior descending coronary 
artery stents in March and September 2006 for in-stent 
stenosis.  In addition, the Veteran reported a history of 
essential hypertension for several years; his history also 
included PTSD and the Veteran said he had been having 
nightmares and twitches since discharge from service.  After 
examination, diagnoses included atherosclerotic heart 
disease.  

The examiner stated that the Veteran's heart disease was not 
caused by or a result of his service-connected PTSD.  The 
examiner, Dr. A.Q., also stated that the Veteran's PTSD had 
not aggravated his heart condition beyond the normal 
progression of the disease.  Dr. A.Q. stated that there was 
no causative relation between PTSD and the development of 
atherosclerotic heart disease or coronary artery disease.  He 
explained that coronary artery disease was due to the 
development of atherosclerotic plaques and plaque buildup, 
and that PTSD does not cause such buildup.  Dr. A.Q. also 
pointed out that PTSD is not an identified risk factor for 
the development of atherosclerotic heart disease.  He further 
stated that the Veteran had other cardiac risk factors, 
namely diabetes type II, essential hypertension and 
hyperlipidemia.  

An additional opinion was provided in March 2008 by Dr. R.O., 
chief cardiologist of the East Orange VA medical center 
(VAMC).  Dr. R.O. stated that he had reviewed the Veteran's 
entire chart and that he found that the Veteran's heart 
disease was not caused by or aggravated by any service 
connected issue.  Dr. R.O. stated that heart disease did not 
occur in veterans more frequently than the general population 
and that family history, hyperlipidemia, type II diabetes 
mellitus, cigarette smoking, sedentary life style and, most 
importantly, aging were the most common causes of heart 
disease.  He further explained that one need not have more 
than one of the prior mentioned issues in order to develop 
coronary artery disease.  Dr. R.O. concluded that given his 
considerable experience and knowledge of the current 
cardiology literature, there was no evidence that PTSD was a 
cause or accelerating factor for heart disease.

Analysis

The Veteran essentially maintains that he has heart disease 
which was caused or chronically worsened by his service-
connected psychiatric disorder, PTSD.

Initially, it is not contended nor does the evidence show 
that heart disease had its onset in or is otherwise related 
to the Veteran's period of military service. The Veteran's 
service treatment records show no evidence of a heart 
condition, nor is there any evidence of such a condition 
within a year after service.  The first evidence of a heart 
disorder is from December 2003, over five decades after his 
separation from military duty, when the Veteran was diagnosed 
with acute coronary syndrome in Stony Brook Hospital.  The 
gap of time of between service and the first post-service 
medical evidence of heart disease is, in itself, significant 
and it weighs against the Veteran's claim.  Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  

With respect to the primary contention that service-connected 
PTSD caused or chronically worsened the Veteran's heart 
disease, the Board notes that Dr. M.M., in his June 2007 
letter for the Veteran's claims file, stated that the 
Veteran's heart condition was more likely than not caused or 
aggravated by his exposure to traumatic situations while 
serving in the United States military.  Although Dr. M.M. did 
link the Veteran's heart disease with his service, Dr. M.M. 
provided no basis for his opinion.  The probative value of a 
medical opinion depends in part upon the extent to which such 
an opinion was based on a thorough review of a Veteran's 
medical history, as contained in his claims file.  In cases 
where an examiner who has rendered a medical opinion has not 
had an opportunity to review the Veteran's medical records, 
the medical opinion's probative value is substantially 
limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Dr. M.M.'s 
opinion does not state that he reviewed the Veteran's medical 
records prior to making his determination.

In contrast to Dr. M.M.'s opinion, the Veteran's February 
2008 VA examiner, Dr. A.Q., noted after reviewing the 
Veteran's records that the Veteran has cardiac risk factors, 
namely diabetes type II, essential hypertension and 
hyperlipidemia.  Additionally, Dr. R.O., chief cardiologist 
at the East Orange VAMC, reviewed the Veteran's chart and 
stated that heart disease did not occur in veterans more 
frequently than the general population and that family 
history, hyperlipidemia, type II diabetes mellitus and aging 
were common causes of heart disease.  

These facts compel the Board to conclude that Dr. M.M.'s 
opinion has markedly less probative value than that contained 
in the VA examiners' opinions.  See Miller 11 Vet. App. at 
348 (bare conclusions without a factual predicate in the 
record are not considered probative); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (the Board may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided).  
The Board finds the informed opinions of Dr. A.Q. and Dr. 
R.O., who state the risk factors of heart disease and go on 
to say that the Veteran has risk factors such as diabetes 
mellitus type II, essential hypertension and hyperlipidemia 
more probative than the opinion of Dr. M.M. who provides no 
basis for his assertion that the Veteran's heart conditions 
were the result of service.  The Board finds that Dr. A.Q.'s 
and Dr. R.O's opinions which both assert that the Veteran's 
heart disease was not caused by or aggravated by any service 
connected PTSD probative to show that the Veteran's claim for 
service connection for heart disease as secondary to PTSD 
must be denied.  

The Veteran has asserted that his heart disease is secondary 
to his service-connected PTSD.  It is not shown, however, 
that he is a medical professional, and thus as a lay person 
he is not competent to opine as to medical etiology or render 
medical opinions.  Barr.

As the Veteran has failed to show presumptive service 
connection, direct service connection or secondary service 
connection for heart disease, his claim must be denied.  When 
all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for heart disease, to 
include as secondary to service-connected posttraumatic 
stress disorder, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


